DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show M1, M2, and M8 as described in the [0019] of the originally-filed specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al, US Patent Application Publication 2006/0030115 (newly submitted)

    PNG
    media_image1.png
    700
    797
    media_image1.png
    Greyscale

Regarding claim 12, Chung teaches a semiconductor device, comprising: a substrate 100; a first conductive line disposed on a first layer M1 on the substrate and extending along a first direction; a second conductive fine disposed on the first layer M1 and extending along a second direction orthogonal to the first direction; a plurality of third conductive lines, disposed on a second layer M2 on the substrate different form the first layer, wherein each of the plurality of third conductive lines is orthogonal (in this instance, orthogonal to the top surface, which makes it directly above) to and overlaps the first conductive line: and a plurality of fourth conductive lines, disposed on M2 and separated from the plurality of third conductive lines, wherein each of the plurality of fourth conductive lines is orthogonal to (in this instance, orthogonal to the top surface, which makes it directly above) and overlaps the second conductive line, wherein each of the plurality of third conductive lines is orthogonal to each of the plurality of fourth conductive lines.

Regarding claims 13 and 14, Chung teaches a plurality of first conductive vias, arranged to electrically connect the first conductive line to the plurality of third conductive lines, wherein one of the plurality of first conductive vias is arranged to electrically connect the first conductive line to the second conductive line (since the metal layers are connected to 150, the first conductive vias would then electrically connect the first and second conductive lines).

Allowable Subject Matter

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-11 and 17-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  



Regarding claim 17, the prior art fails to anticipate or render obvious the claimed invention including “…a plurality of third conductive lines, disposed on the first layer, and designed to be a third direction different form the first direction and the second direction, wherein the first conductive line, the second conductive fine and the plurality of third conductive lines are separated from one another on the first layer; and a plurality of fourth conductive lines, disposed on a second layer on the substrate different from the first layer, and designed to be the second direction orthogonal to the first direction, wherein each of the plurality of third conductive lines is electrically connected to the first conductive line through the plurality of fourth conductive lines respectively…” in combination with the remaining limitations. Claims 18-20 are dependent upon claim 17 and are therefore allowable.


Response to Arguments

Applicant’s arguments, see pages 3-4, filed October 26, 2021, with respect to the rejection(s) of claim(s) 12-20 under Obvious-Type Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 12-14 is made in view of newly submitted prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899